UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7982


JEROME MCFADDEN,

                Plaintiff – Appellant,

          v.

S.B. LEWIS, Associate Warden; FRANK MURSIER, Major McCI; L.
CARTELEDGE,   Warden   at   McCI   McCormick   Correctional
Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Mary Geiger Lewis, District
Judge. (0:12-cv-01627-MGL)


Submitted:   March 20, 2013                 Decided:   April 2, 2013


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jerome McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome       McFadden        appeals       the    district      court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous

under 28 U.S.C. § 1915(e)(2)(B) (2006).                                 McFadden’s complaint

alleged that prison officials had retaliated against him for his

filing    of     a    prior        § 1983      action       by   transferring      him    to   a

facility at which he feared for his safety, terminating him from

his    prison        job,      placing      him    in       administrative      segregation,

verbally       and        sexually        harassing          him,        and   filing     false

disciplinary charges against him.                           Although the district court

assessed each individual action of which McFadden complained, it

did not evaluate his assertion that the individual acts were

motivated by an intent to retaliate against him because he had

filed a previous lawsuit.

               Retaliation against an inmate for the exercise of his

right    to      access           the    courts        states       a     cognizable     claim.

Hudspeth v. Figgins, 584 F.2d 1345, 1347-48 (4th Cir. 1978).

Such retaliation by an official is actionable even if the act

would have been proper if taken for different reasons.                                 American

Civ. Liberties Union v. Wicomico Cnty., 999 F.2d 780, 785 (4th

Cir.    1993).            In    order     to      state      a   retaliation     claim,     the

“plaintiff must allege either that the retaliatory act was taken

in    response       to     the    exercise       of    a    constitutionally      protected

right or that the act itself violated such a right.”                                   Adams v.

                                                   2
Rice, 40 F.3d 72, 75 (4th Cir. 1994).                     The plaintiff must allege

sufficient facts to warrant concern that the alleged retaliation

might have a chilling effect on the exercise of the right to

access the courts and show that he suffered more than de minimis

inconvenience.        Wicomico,        999       F.2d    at       785-86    &   n.6.        The

prisoner     need   not   succumb      entirely         or    even    partially        to   the

threat; it is sufficient that the retaliation was intended to

limit   the    prisoner’s     right     of       access      to    the     court    “and    was

reasonably calculated to have that effect.”                          Hudspeth, 584 F.2d

at   1348.     However,     the    plaintiff          must    allege       specific     facts

supporting      his   claim       of    retaliation;              bare     assertions        of

retaliation      do   not     establish           a     claim        of     constitutional

dimension.     Adams, 40 F.3d at 74-75.

              Here, because the district court failed to consider

McFadden’s claim that each of the specific actions he complained

of were taken in retaliation for his filing of a previous § 1983

complaint, we vacate the district court’s order and remand for

consideration of this claim in the first instance.                                 See Adams,

40 F.3d at 75.        In so doing, we express no opinion as to the

merits of McFadden’s claims.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   VACATED AND REMANDED

                                             3